          Case 2:19-cv-02194-WBS-JDP Document 31 Filed 04/09/21 Page 1 of 2


1 COLLEEN T. FLAHERTY (SBN 327563)
  McDOWELL HETHERINGTON LLP
2 1 Kaiser Plaza. Suite 340,
  Oakland, CA 94612
3 Telephone: (510) 628-2145
  Facsimile: (510) 628-2146
4 Email: colleen.flaherty@mhllp.com
5 ANDREW R. KASNER, Texas State Bar No. 24078770**
  MCDOWELL HETHERINGTON LLP
6 1001 Fannin Street, Suite 2700
  Houston, Texas 77002
7 (713) 337-5580 (telephone)
  (713) 337-8850 (facsimile)
8 Email: andrew.kasner@mhllp.com
9    *Admitted Pro hac vice
10
   Attorneys for Defendant
11 CONSTITUTION LIFE INSURANCE
   COMPANY and PENNSYLVANIA LIFE
12 INSURANCE COMPANY
13
14                            UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16
     KULDIP BASRAI,                             Case No. 2:19−CV−02194−WBS−EFB
17
          Plaintiff,                            ORDER GRANTING JOINT
18                                              STIPULATION TO MODIFY
                 v.                             SCHEDULING ORDER AND TRIAL
19                                              DATE
     CONSTITUTION LIFE INSURANCE
20 COMPANY, ET AL.,                             Complaint Filed: September 19, 2019
                                                Trial Date: December 14, 2021
21        Defendants.
22
23
24
25
26
27
28

         Case No. 2:19−CV−02194−WBS−EFB        1
          ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND TRIAL DATE
          Case 2:19-cv-02194-WBS-JDP Document 31 Filed 04/09/21 Page 2 of 2


1                                            ORDER
2          Having reviewed the Parties Joint Stipulation and the supporting Declaration of
3    Andrew R. Kasner, and after consideration of the matter, the Court finds as follows:
4          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
5          That the Parties request to Modify the Status (Pretrial Scheduling) Order is
6    GRANTED. The new dates and times are set forth in the chart below.
7                 Event                   Current Date                    New Date
8    Expert Reports                May 3, 2021                   August 2, 2021
9    Expert Rebuttal Reports       June 1, 2021                  August 30, 2021
10   Close of All Discovery        July 1, 2021                  September 29, 2021
11   Last Day to File Motions      August 20, 2021               November 18, 2021
12   Pretrial Conference           October 25, 2021              January 31, 2022
13   Jury Trial                    December 14, 2021             March 15, 2022
14
15         IT IS SO ORDERED.
16         Dated: April 8, 2021
17
18
19
20
21
22
23
24
25
26
27
28
          Case No. 2:19−CV−02194−WBS−EFB         2
           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND
                                            TRIAL DATE
